DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: said processor configured to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisley et al. (US 10,897,466 B2) in view of Farhan et al. (US 2016/0224381 A1).

As to claim 1, Sisley teaches a surrogate model computing (SMC) system comprising:
a user computing device comprising a user interface (client device(s) 102, UI(s) 112; Fig. 1);
a database (Storage 114; Fig. 1); and
a processor communicatively coupled to the user computing device and the database, the processor configured to: (Workflow service host system 104; Fig. 1)
receive, from the user computing device, a workflow request (Workflows may include various types of defined processes. For example, a workflow may be a process by which a user request approval from a manager for access to a document in a library; col. 5, lines 4-6, 16-7, and col. 7, lines 15-18, col. 10, lines 37-39 and col. 13, lines 4-12);
identify an application in the database required to complete the workflow request (obtain an application identifier; col. 10, line 65 – col. 11, line 4);
retrieve, from the database, the application identifier and meta-data associated with the application (Resource manager 216 is configured to obtain the application identifier and the permission information from the memory data structure; col. 11, lines 5-7 and col. 13, lines 20-28 and resource configuration of resources for workflow application; col. 16, line 57 – col. 17, line 39 and col. 9, line 50 – col. 10, line 2);
determine that a user has proper tenancies to use the application (Access manager may be configured to grant or deny requests based on access indications; col. 12, lines 9-17 and the request is granted based on the access indication including a grant indication; col. 14, lines 9-14);
execute, using the application on an external computing device, a workflow associated with the workflow request based on the meta-data (inherent from the request is granted, as indicated above, thus, the request would be executed by the application. Also, see col. 16, lines 31-35 and Fig. 1 teaches the application is executed on an external host).
Sisley does not teach generate, based on execution of the workflow request, new meta-data associated with the application; and transmit the new meta-data to the database.
However, Farhan teaches generate, based on execution of the request, new meta-data associated with the application; and transmit the new meta-data to the database (Monitoring engine may generate the workload simulation data in a manner that … then the workload simulation data may be used at another information handling system by another instance of workload optimization; paragraphs [0043]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Farhan to the system of Sisley because Farhan teaches a method to improve the performance when executing a workload from any system.

As to claim 2, Sisley teaches determine that the user has proper tenancies based on the meta-data associated with the application (col. 9, lines 50-64 and col. 10, line 65 – col. 11, line 7).

As to claim 3, Sisley teaches determine that the user has proper tenancies to use the external computing device (col. 9, lines 50-64 and col. 10, line 65 – col. 11, line 7 and col. 16, lines 31-35 and Fig. 1).

As to claim 4, Sisley teaches the database comprises a cloud-based database (external/cloud based storage; col. 7, lines 53-57 and col. 9, line 64 – col. 10, line 2).

As to claim 5, Sisley teaches the database comprises a database local to the SMC system (internal storage; col. 7, lines 53-57 and col. 9, line 64 – col. 10, line 2).

As to claim 6, Sisley teaches wherein the meta-data includes a plurality of configuration options for executing the application (col. 9, lines 50-61 and col. 16, lines 57-64).

As to claim 7, Sisley teaches based on the workflow request, to determine one configuration, of the plurality of configuration options for executing the application, to use while executing the workflow (col. 17, lines 4-39 and Access manager may be configured to grant or deny requests based on access indications; col. 12, lines 9-17 and the request is granted based on the access indication including a grant indication; col. 14, lines 9-14).

As to claim 8, it is the same as the system of claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 9-14, see rejections of claims 2-7 above, respectively.

As to claim 15, it is the same as the system of claim 1 above except this is a non-transitory computer-readable media claim, and therefore is rejected under the same ground of rejection.

As to claims 16-20, see rejections of claims 2-4 and 6-7 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mital et al. (US 7,693,861 B2) teaches using extensible metadata including information relevant to establishing a relationship between entities of a workflow application and another application or a data source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
May 31, 2022